Citation Nr: 1139482	
Decision Date: 10/25/11    Archive Date: 11/07/11

DOCKET NO.  09-22 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to a rating in excess of 10 percent for gastroesophageal reflux disease prior to March 29, 2010.

3.  Entitlement to a rating in excess of 30 percent for gastroesophageal reflux disease beginning March 29, 2010.

4.  Entitlement to an initial rating greater than 10 percent for right knee patellofemoral syndrome.

5.  Entitlement to an initial rating greater than 10 percent for left knee strain with mild degenerative changes.

6.  Entitlement to an initial rating greater than 10 percent for right hand and wrist tendonitis.

7.  Entitlement to an initial rating greater than 10 percent for left hand and wrist tendonitis.

8.  Entitlement to an initial rating greater than 10 percent for right Achilles tendonitis with tarsal tunnel release.

9.  Entitlement to an initial rating greater than 10 percent for left Achilles tendonitis with residuals and tarsal tunnel release.

10.  Entitlement to a rating greater than 30 percent for bipolar disorder prior to May 27, 2010.

11.  Entitlement to a rating greater than 50 percent for bipolar disorder beginning May 27, 2010.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel



INTRODUCTION

The Veteran served on active duty from April 1988 to April 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2008, August 2008, and June 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran testified at an August 2011 hearing before the undersigned Veterans Law Judge held at the RO.  A transcript of that hearing is associated with the claims file.  

The issues of entitlement to an initial rating greater than 10 percent for right knee patellofemoral syndrome, entitlement to an initial rating greater than 10 percent for left knee strain with mild degenerative changes, entitlement to an initial rating greater than 10 percent for right hand and wrist tendonitis, and entitlement to an initial rating greater than 10 percent for left hand and wrist tendonitis, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDING OF FACT

At his August 2011 Board hearing, prior to promulgation of a decision in the appeal, the Veteran withdrew his appeal with respect to the issues of entitlement to service connection for bilateral hearing loss and entitlement to increased ratings for gastroesophageal reflux disease (GERD), right Achilles tendonitis with tarsal tunnel release, left Achilles tendonitis with residuals and tarsal tunnel release, and bipolar disorder.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the Veteran as to the issue of entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.202, 20.204 (2011).

2.  The criteria for withdrawal of a substantive appeal by the Veteran as to the issue of entitlement to a rating in excess of 10 percent prior to March 29, 2010 for GERD have been met.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.202, 20.204 (2011).

3.  The criteria for withdrawal of a substantive appeal by the Veteran as to the issue of entitlement to a rating in excess of 30 percent beginning March 29, 2010 for GERD have been met.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.202, 20.204 (2011).

4.  The criteria for withdrawal of a substantive appeal by the Veteran as to the issue of entitlement to an initial rating greater than 10 percent for right Achilles tendonitis with tarsal tunnel release have been met.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.202, 20.204 (2011).

5.  The criteria for withdrawal of a substantive appeal by the Veteran as to the issue of entitlement to an initial rating greater than 10 percent for left Achilles tendonitis with residuals and tarsal tunnel release have been met.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.202, 20.204 (2011).

6.  The criteria for withdrawal of a substantive appeal by the Veteran as to the issue of entitlement to a rating greater than 30 percent prior to May 27, 2010 for bipolar disorder have been met.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.202, 20.204 (2011).

7.  The criteria for withdrawal of a substantive appeal by the Veteran as to the issue of entitlement to a rating greater than 50 percent beginning May 27, 2010 for bipolar disorder have been met.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Pursuant to 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2011).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(c) (2011).

At his August 2011 Board hearing, prior to promulgation of a decision in the appeal, the Veteran indicated that he wished to withdraw his appeal as to the issues of entitlement to service connection for hearing loss and entitlement to increased ratings for GERD, right Achilles tendonitis with tarsal tunnel release, left right Achilles tendonitis with residuals and tarsal tunnel release, and bipolar disorder.  The Board finds that the criteria have been met for withdrawal of the Veteran's appeal as to these issues.  There remain no allegations of errors of fact or law for appellate consideration, the Board does not have jurisdiction to review the appeal with respect to these issues, and they are dismissed.


ORDER

The claim for entitlement to service connection for bilateral hearing loss is dismissed.

The claim for entitlement to a rating in excess of 10 percent prior to March 29, 2010 for GERD is dismissed.

The claim for entitlement to a rating in excess of 30 percent beginning March 29, 2010 for GERD is dismissed.

The claim for entitlement to an initial rating greater than 10 percent for right Achilles tendonitis with tarsal tunnel release is dismissed.

The claim for entitlement to an initial rating greater than 10 percent for left Achilles tendonitis with residuals and tarsal tunnel release is dismissed.

The claim for entitlement to a rating greater than 30 percent prior to May 27, 2010 for bipolar disorder is dismissed.

The claim for entitlement to a rating greater than 50 percent beginning May 27, 2010 for bipolar disorder is dismissed.


REMAND

At his August 2011 Board hearing, the Veteran testified that the VA examinations with which he was provided were inadequate because they did not properly test for certain clinical findings, the basis of which his disabilities are rated; for example, he indicated that in testing his knees, a goniometer was not used to test range of motion.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that it is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  He also testified that his right and left knee disabilities, and right and left hand/wrist disabilities, had worsened since his last VA examinations.  VA's duty to assist includes providing a new medical examination when a veteran asserts or provides evidence that a disability has worsened, and the available evidence is too old for an adequate evaluation of the current condition.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also 38 C.F.R. § 3.326 (a) (2011).  Accordingly, new VA joints and VA hand/fingers/thumb examinations must be conducted to determine the current severity of these service-connected disorders.

Accordingly, the issues of entitlement to an initial rating greater than 10 percent for right knee patellofemoral syndrome, entitlement to an initial rating greater than 10 percent for left knee strain with mild degenerative changes, entitlement to an initial rating greater than 10 percent for right hand and wrist tendonitis, and entitlement to an initial rating greater than 10 percent for left hand and wrist tendonitis are REMANDED for the following actions:

1.  Schedule the Veteran for a VA joints examination to determine the current severity of his right and left knee disabilities.  The claims file and a copy of this Remand must be provided to and reviewed by the VA examiner.  Any appropriate diagnostic and/or radiologic testing should be conducted.  All ranges of motion of both knees should be tested using a goniometer, and the examiner should note if repeated range of motion testing results in additional limitation of motion, or in functional loss, as discussed in DeLuca v. Brown, 8 Vet. App. 202 (1995).  The examiner should also determine whether the Veteran has recurrent subluxation or lateral instability of the left knee and, if so, its severity.  Any opinion stated should be accompanied by a complete rationale, citing pertinent in-service and/or post-service evidence as appropriate.

2.  Schedule the Veteran for a VA hand/fingers/thumb examination to determine the current severity of his right hand/wrist disorder and his left hand/wrist disorder.  The examiner is asked to provide a complete range of motion (in degrees) for the Veteran's wrists, and comment as to whether there is ankylosis of the wrist, at rest and after repetitive motion.  The examiner also should comment on whether there is any limitation of motion in the Veteran's wrists due to weakness, fatigability, or incoordination following repetitive motion.  Any opinion stated should be accompanied by a complete rationale, citing pertinent in-service and/or post-service evidence as appropriate.

3.  Notify the Veteran that he must report for the examination and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  If the Veteran does not report for a scheduled examination, associate a copy of the examination notification letter with the claims file, and indicate if that letter was returned as undeliverable.

4.  Readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, issue an additional Supplemental Statement of the Case to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).





______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


